Exhibit NEWS RELEASE Precision Drilling Trust Announces March 2008 Distribution Calgary, Alberta, Canada – March 19, 2008 (Canadian dollars) Precision Drilling Trust ("Precision") announced today that the Board of Trustees has approved a cash distribution for the month of March 2008 of $0.13per trust unit of Precision.The distribution will be payable on April 15, 2008 to unitholders of record on March 31, 2008.The ex-distribution date is March 27, 2008.Holders of Class B limited partnership units of Precision Drilling Limited Partnership will receive the economic equivalent treatment. Precision is a leading provider of safe, high performance energy services to the North American oil and gas industry. Precision provides customers with access to an extensive fleet of contract drilling rigs, service rigs, camps, snubbing units, wastewater treatment units and rental equipment backed by a comprehensive mix of technical support services and skilled, experienced personnel. Precision Drilling Trust is listed on the Toronto Stock Exchange under the trading symbol "PD.UN" and on the New York Stock Exchange under the trading symbol "PDS". For further information please contact Doug Strong, Chief Financial Officer of
